DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-10 are objected to because of the following informalities:  
In claims 7-10, “the poppet” should read -- the valve poppet --.
Claim 21, the number “80” should be deleted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12, 15-18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 4-5, 7, 9, 11, 15-17, and 19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 6, 8, 10, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claims 4 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodger et al. (U.S. 5850881), in view of Miyamoto et al. (U.S. 2003/0020038A1), Brock (U.S. 2012/0313023A1), and LeJeune (U.S. 2011/0192608A1). 
Regarding claim 1, Rodger et al. disclose a high-pressure float valve (10, fig. 1 and refer to col. 1 lines 20-21), comprising: a valve cage (12) having a pair of side seal grooves (16) each for receiving an exterior elastomeric (18) seal therein (see fig. 1 and refer to col. 4 lines 3-14); internal components (34, 36, 50, 52) within the valve cage (12). 
However, Rodger et al. fail to teach wherein the valve cage is exposed to a nitride heat treatment; wherein the internal components of the valve cage are made from hot rolled steel; and wherein the high-pressure float valve can undergo pressures up to 10 ksi.  
Miyamoto et al. teach exposing a valve cage member (141, fig. 8A) to a nitride heat treatment to improve the wear characteristic of the valve cage as well has hardening of the valve cage.

However, the combination of Rodger et al. and Miyamoto et al. fail to teach wherein the internal components of the valve cage are made from hot rolled steel; and wherein the high-pressure float valve can undergo pressures up to 10 ksi.  
Brock teaches valve body (2, fig. 2) can be made from hot rolled steel (refer to para 0035). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rodger et al. and Miyamoto et al. to have the internal components of the valve cage are made from hot rolled steel, as taught by Brock, for the predictable result of improving durability of the valve components.
However, the combination of Rodger et al., Miyamoto et al., and Brock fail to teach the high-pressure float valve can undergo pressures up to 10 ksi.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rodger et al., Miyamoto et al., and Brock to have the high-pressure float valve can undergo pressures up to 10 ksi., as a simple matter of design optimization based on reservoir pressures, so that the valve can withstand high pressures that may arise during drilling operations.  
However, the combination of Rodger et al., Miyamoto et al., and Brock fail to teach wherein a plurality of cutouts is present at the top end of the valve cage.

It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified the combination of Rodger et al., Miyamoto et al., and Brock to include a plurality of cutouts present at the top end of the valve cage, as taught by LeJeune, for the purpose of turning or orienting the float valve in the wellbore. 
Regarding claim 2, the combination of Rodger et al., Miyamoto et al., Brock, and LeJeune teach all the features of this claim as applied to claim 1 above; Rodger et al. further disclose wherein the pair of side seal grooves (16) are present on a downstream side of the valve (10, see fig. 1).  
Regarding claim 4, the combination of Rodger et al., Miyamoto et al., Brock, and LeJeune teach all the features of this claim as applied to claim 1 above; Rodger et al. further disclose a valve element (40) comprising a valve stem (50) and a valve poppet (52), wherein the interface angle between an inner surface of the valve cage (12) and a conical exterior surface of the valve poppet (52) is about 50 degrees to about 60 degrees (see fig. 1; interface angle between inner surface between 12 and conical exterior of 52 is about 50 to 60 degrees); and a support (34) and a guide (36) to limit the valve element to movement substantially along the central axis (66) of the float valve (10; refer to col. 4 lines 41-43).  
Regarding claim 5, the combination of Rodger et al., Miyamoto et al., Brock, and LeJeune teach all the features of this claim as applied to claim 4 above; Rodger et al. 
Regarding claim 6, the combination of Rodger et al., Miyamoto et al., Brock, and LeJeune teach all the features of this claim as applied to claim 4 above; Rodger et al. further disclose a fillet (64) at an interface of the valve stem (50) and the valve poppet (52, see fig. 1).  
Regarding claims 7-12, the combination of Rodger et al., Miyamoto et al., Brock, and LeJeune teach all the features of this claim as applied to claim 4 above; however, the combination of Rodger et al., Miyamoto et al., and Brock appear to be silent to wherein the thickness of the poppet is about 0.375"; wherein the thickness of the poppet is 0.375"; wherein the diameter of the poppet is about 2.948"; wherein the diameter of the poppet is 2.948"; wherein the length of the valve stem is about 5.148"; wherein the length of the valve stem is 5.148".  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rodger et al., Miyamoto et al., and Brock to have the thickness of the poppet is about 0.375"; wherein the thickness of the poppet is 0.375"; wherein the diameter of the poppet is about 2.948"; wherein the diameter of the poppet is 2.948"; wherein the length of the valve stem is about 5.148"; wherein the length of the valve stem is 5.148", as a simple matter of design optimization to improve the overall efficiency of the valve. 

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keithahn (U.S. 3058534), in view of J.S. Taylor, JR (U.S. 3,066,693), Miyamoto et al. (U.S. 2003/0020038A1), and Brock (U.S. 2012/0313023A1). 

However, Keithahn fail to teach a dovetail groove located at the base of the seal retainer cavity in the valve cage.
J.S. Taylor, JR teaches a dovetail groove (59, fig. 7) located at a base of the valve cage for retaining an annular sealing ring (60) to make resilient contact with upper face (22, refer to col. 4 lines 45-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keithahn to include a dovetail groove located at the base of the seal retainer cavity in the valve cage, as taught by J.S. Taylor, for retaining the seal ring to make resilient contact with the upper face. 
However, the combination of Keithahn and J.S. Taylor fail to teach wherein the valve cage is exposed to a nitride heat treatment; internal components within the valve cage, wherein the internal components of the valve cage are made from hot rolled steel, and wherein the high-pressure float valve can undergo pressures up to 10 ksi. 
Miyamoto et al. teach exposing a valve cage member (141, fig. 8A) to a nitride heat treatment to improve the wear characteristic of the valve cage as well has hardening of the valve cage.

However, the combination of Keithahn, J.S. Taylor, and Miyamoto et al. fail to teach wherein the internal components of the valve cage are made from hot rolled steel; and wherein the high-pressure float valve can undergo pressures up to 10 ksi.  
Brock teaches valve body (2, fig. 2) can be made from hot rolled steel (refer to para 0035). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Keithahn, J.S. Taylor, and Miyamoto et al. to have the internal components of the valve cage made from hot rolled steel, as taught by Brock, for the predictable result of improving durability of the valve components.
However, the combination of Keithahn, J.S. Taylor, Miyamoto et al., and Brock fail to teach the high-pressure float valve can undergo pressures up to 10 ksi.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Keithahn, J.S. Taylor, Miyamoto et al., and Brock to have the high-pressure float valve can undergo pressures up to 10 ksi., as a simple matter of design optimization based on reservoir pressures, so that the valve can withstand high pressures that may arise during drilling operations.  


However, the combination of Keithahn, J.S. Taylor, Miyamoto et al., and Brock is silent to wherein the back angle is about 3.0 degrees to about 8.0 degrees; wherein the back angle is about 5.0 degrees.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Keithahn, J.S. Taylor, Miyamoto et al., and Brock to have the back angle be about 3.0 degrees to about 8.0 degrees; wherein the back angle is about 5.0 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 VSPQ 233.
Regarding claims 17-20, the combination of Keithahn, J.S. Taylor, Miyamoto et al., and Brock teach all the features of these claims as applied to claim 14, above; however, the combination of Keithahn, J.S. Taylor, Miyamoto et al., and Brock is silent to wherein a thickness of the flapper valve is about 0.418", wherein a thickness of the flapper valve is 0.418", wherein a height of the seal retainer cavity is about 0.500", wherein a height of the seal retainer cavity is 0.500".  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Keithahn, J.S. Taylor, Miyamoto et al., and Brock to have a thickness of the flapper valve is about In re Aller, 105 VSPQ 233.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendment to claims 1 and 13 have been considered. However, upon further search and consideration, claims 1 and 13 are now rejected in view of new art. See the rejection of claim 1 in view of LeJeune (U.S. 2011/0192608A1) and the rejection of claim 13 in view of J.S. Taylor, JR (U.S. 3,066,693) above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/Y.A/12/20/2021